Citation Nr: 1035239	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  02-15 138A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for cardiovascular disease, 
to include hypertension, coronary artery disease (CAD), and 
residuals of rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to November 
1963.

This appeal to the Board of Veterans Appeals (Board) arises from 
a February 2002 rating action that denied service connection for 
residuals of a back injury and for cardiovascular disease.  

In October 2002, the Veteran testified at a hearing before a 
decision review officer at the RO.  In February 2004, he 
testified at a Board hearing before the undersigned Veterans Law 
Judge (VLJ) in Washington, D.C.  

In April 2004, the undersigned VLJ granted the veteran's March 
2004 motion to advance this case on the Board's docket pursuant 
to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c). 

By decisions of May 2004, June 2006, and December 2007, the Board 
remanded the issues on appeal to the RO for further development 
of the evidence and for due process development.

By decision of July 2008, the Board denied service connection for 
residuals of a back injury and for cardiovascular disease.  The 
appellant appealed the denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By June 2009 Order, the Court vacated 
the Board's July 2008 decision and remanded the matter to the 
Board for compliance with instructions contained in a June 2009 
Joint Motion for Remand of the appellant and the VA Secretary.
  
By decision of February 2010, the Board remanded the issues on 
appeal to the RO for further development of the evidence and for 
due process development.

The issue of service connection for residuals of a back injury is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for cardiovascular 
disease on appeal has, to the extent possible, been accomplished.

2.  A chronic cardiovascular disease, to include hypertension and 
CAD, was not shown present in service or for several years 
thereafter, and the most persuasive, competent medical evidence 
establishes no nexus between any such current cardiovascular 
disease and the veteran's military service or any incident 
thereof.

3.  According to competent medical opinions, the Veteran does not 
currently have a heart murmur or residuals of pre-service 
rheumatic fever or rheumatic heart disease.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular disease, 
to include hypertension, CAD, and residuals of rheumatic fever or 
rheumatic heart disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A. 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.304, 3.306, 3.307, 
3.309, 4.104 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) essentially includes, 
upon the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim, as well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim for service connection for 
cardiovascular disease on appeal has, to the extent possible, 
been accomplished.

September 2001 pre-rating and a May 2004 post-rating RO letters 
informed the Veteran of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection.  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the Veteran 
has received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA would 
make reasonable efforts to help the Veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  Those 
letters further specified what evidence the VA was responsible 
for obtaining, to include Federal records, and the type of 
evidence that the VA would make reasonable efforts to get.  The 
Board thus finds that those letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and what 
evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by him.  As indicated 
above, all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the service connection matter now before the Board, 
the September 2001 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran before the February 
2002 rating action on appeal.  

More recently, in March 2006, during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all 5 elements of a service 
connection claim (veteran status, the existence of a disability, 
a connection between the veteran's service and that disability, 
the degree of disability, and the effective date pertaining 
thereto).  In this case, the veteran's status and the degree of 
disability are not at issue, and he was furnished notice 
pertaining to the effective date information in a December 2007 
RO letter, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim for service connection for cardiovascular disease 
currently under consideration has, to the extent possible, been 
accomplished.  The RO, on its own initiative and pursuant to the 
Board remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate his claim, to include obtaining all available 
service medical, administrative, and personnel records, and post-
service VA and private medical records up to 2010.  In view of 
the apparent unavailability of some service medical records, the 
RO by letter of May 2004 notified the Veteran of alternate 
sources of records and forms of evidence to support his claim, 
and undertook comprehensive attempts to search alternate and 
secondary military record sources.  In 2002, affidavits were 
received from a service comrade and the veteran's nephew 
attesting to pertinent facts with respect to the veteran's 
claimed disabilities in service and shortly after separation 
therefrom, respectively.  In January 2003, November 2004, and 
March 2007, the National Personnel Records Center stated that no 
additional service medical records could be located.  In May 
2004, the U.S. Naval Reserve Personnel Center in New Orleans, 
Louisiana stated that no documents pertaining to the Veteran were 
available at that facility.  In July 2006, the U.S. Department of 
the Air Force at Andrews Air Force Base, Maryland stated that no 
records pertaining to the Veteran were available at that 
facility.       

A copy of the July 1996 Social Security Administration decision 
awarding the Veteran disability benefits, together with the 
medical records underlying that determination, have been 
associated with the record.  Transcripts of the veteran's October 
2002 RO and February 2004 Board hearing testimonies have been 
associated with the claims folder and considered in adjudicating 
this claim.  The Veteran was afforded comprehensive VA 
examinations in June 2004 (with June and July 2005 addenda), June 
2007, January 2008, and March 2010 (with a May 2010 addendum).  

Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
March 2006, the Veteran stated that he had no additional evidence 
or information to submit in connection with his claim.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  At the 2002 RO and 2004 
Board hearings, the Veteran testified that records of private 
physicians who reportedly treated him for his claimed 
disabilities shortly after separation from service were 
unavailable, as those doctors had died.   
  
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim for 
service connection for cardiovascular disease on appeal at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after 31 December 1946 
and cardiovascular disease, including essential hypertension, 
becomes manifest to a degree of 10% within 1 year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of it during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken 2 or more times on at least 3 different days.  
The term hypertension means that diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that systolic blood pressure is predominantly 
160 mm. or greater with diastolic blood pressure of less than 90 
mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service, and was not aggravated by such service.  See 38 U.S.C.A. 
§ 1111.

In precedent opinion VAOPGCPREC 3-2003, the VA General Counsel 
(VAGC) discussed the requirements for rebutting the presumption 
of sound condition when entering military service under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The VAGC held that, to 
rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that it 
was not aggravated by service.  The veteran claimant is not 
required to show that the disease or injury increased in severity 
during service before the VA's duty under the second prong of 
this rebuttal standard attaches.  (The provisions of 38 C.F.R. 
§ 3.304 were later amended and are now consistent with 
38 U.S.C.A. § 1111.) 

The VAGC also held that the provisions of 38 C.F.R. § 3.306(b), 
providing that aggravation may not be conceded unless the pre-
existing condition increased in severity during service, are not 
inconsistent with 38 U.S.C.A. § 1111.  38 C.F.R. § 3.306(b) 
properly implements 38 U.S.C.A. § 1153, which provides that a 
pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires the VA to bear the burden of showing the 
absence of aggravation.  

A pre-existing injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and unmistakable 
evidence (obvious or manifest) that the increase in severity was 
due to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F. 3d 1089, 
1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury if 
the condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. App. 
292, 297 (1991).  Accordingly, a lasting worsening of the 
condition - i.e., a worsening that existed not only at the time 
of separation, but one that still exists currently - is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran contends that cardiovascular disease, including 
hypertension, CAD, and residuals of rheumatic fever or rheumatic 
heart disease, either had its onset in service or, if pre-
existing service, was aggravated thereby.  He presented hearing 
testimony to that effect at the RO in October 2002 and at the 
Board in February 2004.

In this case, the available service medical records are negative 
for findings or diagnoses of any cardiovascular disease, 
including hypertension.  On November 1959 pre-service examination 
for enlistment for Reserve service, the Veteran denied a history 
of shortness of breath, pain or pressure in the chest, 
palpitation or a pounding heart, and high or low blood pressure.  
The vascular system was normal on examination, and a blood 
pressure reading of 136/82 was recorded.  Examination of the 
heart showed a soft grade I systolic apical murmur which was not 
transmitted and which disappeared with exercise and forced 
breathing.  This was not considered disabling or disqualifying, 
and the Veteran was found physically qualified for military duty.

On September 1960 examination for entry into active service, the 
Veteran denied a history of shortness of breath, pain or pressure 
in the chest, palpitation or a pounding heart, and high or low 
blood pressure.  The heart and vascular system were normal on 
examination, and a blood pressure reading of 132/78 was recorded.  
The Veteran was found physically qualified for active service.

On September 1963 separation examination, the heart and vascular 
system were normal, and blood pressure readings of 140/76 and 
148/70 were recorded.

The first evidence of cardiovascular disease appears to be the 
hypertension for which P. L., M.D.,'s April 1996 medical report 
and the June 2005 VA medical report indicate the Veteran began 
treatment in 1966, some 3 years following separation from 
service.  The evidence of the onset of treatment post service is 
corroborated by the veteran's own statements in his February 2001 
claim for VA compensation benefits that he began treatment for 
high blood pressure in December 1963, and for hypertension in 
1966, as well as his nephew's October 2002 affidavit attesting to 
his knowledge that the Veteran took medication for high blood 
pressure at some indeterminate time following separation from 
service.    

In July 1985, J. C., M.D., noted a history of hypertension since 
1975, some 12 years post service.  In July 1993, the Veteran 
underwent coronary artery bypass grafting at the Fairfax Hospital 
after the recent onset of angina pectoris; June 1993 cardiac 
catheterization showed a 90% stenosis in the left anterior 
descending coronary artery and a significant lesion in the right 
coronary artery.  The diagnoses included atherosclerotic coronary 
artery occlusive disease, recent onset angina pectoris, 
ventricular arrhythmia, and hypertension, but there was no 
opinion relating any such diagnosed cardiovascular disease to the 
veteran's military service or any incident thereof.  In April 
2002, A. K., M.D., noted the veteran's longstanding lifetime 
history of hypertension, hyperlipidemia, and ventricular 
arrhythmias, but there was no opinion relating any such diagnosed 
cardiovascular disease to the veteran's military service or any 
incident thereof.

On June 2004 VA examination, the physician noted that the Veteran 
had been hypertensive for many years and also had significant 
CAD.  In a June 2005 addendum to the 2004 examination report, the 
doctor noted the veteran's history of rheumatic fever, a heart 
murmur, and elevated blood pressure prior to service, that he was 
not treated for his blood pressure in service, and that he was 
first treated for hypertension in 1966, some 3 years post 
service.  However, in the absence of service medical records for 
review, the examiner stated that it was impossible to state 
whether or not military service worsened the veteran's 
hypertension.  The physician stated that the Veteran developed 
arteriosclerotic heart disease in the 1970s along with atrial 
fibrillation, which the Board notes is not evidence of the 
inservice onset of such cardiovascular disease.  In a subsequent 
July 2005 statement, the doctor stated that additional comment 
was not possible in the absence of pertinent records for review.

After June 2007 VA examination wherein another physician reviewed 
the claims folder and the veteran's history of elevated blood 
pressure prior to service and a diagnosis of CAD in the 1980s, 
service medical records showing a blood pressure reading of 
148/70 in September 1963 and no mention of hypertension, and 
current examination of the Veteran, the diagnoses included 
hypertension which by the veteran's history pre-dated his 
military service, and CAD which began in the 1980s, and the 
doctor opined that it was not likely that the CAD was related to 
military service.

In January 2008, the Veteran was again examined by the same VA 
physician who previously examined him in June 2004.  After a 
review of the claims folder including the veteran's history of 
rheumatic heart disease as a child and documentation of a heart 
murmur on 1959 Reserve service enlistment examination, and 
current examination of the Veteran, the examiner noted that it 
was impossible to state whether the murmur worsened during his 
military service, because no specific tests such as an 
electrocardiogram were done; however, he did opine that the heart 
murmur was not a significant factor in the veteran's 
cardiovascular disease picture.  He also opined that there was no 
evidence that the veteran's reported childhood rheumatic heart 
disease worsened during his military service.  With respect to 
hypertension, the doctor noted the lack of hard facts documented 
in the records, with only anecdotal evidence from the veteran's 
history indicating pre-service hypertension, and elevated blood 
pressure at the time of service discharge, but no evidence of 
treatment of hypertension in military service.  The physician 
opined that it was impossible to state with any clarity whether 
symptoms of rapid heartbeat and flushing 45 years previously were 
due to hypertension.  The doctor also noted the onset of CAD in 
the 1970s, and that there was no evidence that the Veteran had 
CAD in military service.        

On March 2010 VA examination, a physician who had not previously 
examined the Veteran reviewed his medical records and claims 
folder, noting that he had been found intermittently on routine 
testing to have slightly high blood pressure, and that he had 
been formally diagnosed and treatment begun in approximately the 
early 1970s.  Also noted was a history of rheumatic fever in the 
1940s, prior to entrance into military service, for which he 
reportedly stayed in bed for 2 months.  After current examination 
including a chest X-ray, and reviews of an August 2007 
echocardiogram and a September 2009 stress test, the diagnosis 
was hypertension.  Noting that the formal diagnosis of 
hypertension was based on the average of at least 3 blood 
pressure readings, and after reviewing the blood pressure 
readings recorded in the veteran's service medical records, the 
doctor opined that the average did not meet the criteria for 
hypertension.  In view of the unavailability of some service 
medical records or a record of the veteran's blood pressure 
readings in the years immediately following his discharge from 
service, the physician stated that she could not render opinions 
as to whether any currently-diagnosed cardiovascular disease had 
its onset in military service, or whether any cardiovascular 
disease found to have existed prior to service increased in 
severity during service without resorting to mere speculation.

In a May 2010 addendum to her March 2010 examination report, the 
VA physician noted that isolated systolic and diastolic 
hypertension was considered to be present when blood pressure was 
140/90, and opined that the Veteran currently had hypertension.  
She reiterated that the formal diagnosis of hypertension was 
based on the average of at least 3 blood pressure readings, and, 
after reviewing the blood pressure readings recorded in the 
veteran's service medical records, opined that the average of his 
inservice blood pressures did not meet the criteria for 
hypertension.  Therefore, she opined that it was less than likely 
that any currently-diagnosed cardiovascular disease including 
hypertension had its onset in military service.  With respect to 
the veteran's history of rheumatic fever prior to military 
service, the doctor opined that it left no sequelae and did not 
increase in severity during service, as evidenced by 1991 
echocardiogram results showing a normal ejection fraction and no 
valvular defects or abnormality.  With respect to the veteran's 
CAD, the examiner noted that 2 episodes of CAD occurred in 1993 
and 2004, after the Veteran left military service, and opined 
that it bore no relationship to service, as there were no 
complaints or findings during service.

Having reviewed the complete record, the Board finds that the 
most persuasive, competent medical evidence reveals that chronic 
cardiovascular disease, including hypertension and CAD, was first 
manifested more than 1 year post service, and that there is no 
relationship between any such disabilities and the veteran's 
military service or any incident thereof, including any pre-
service rheumatic fever, rheumatic heart disease, or heart 
murmur.  As noted above, Dr. P. L. in April 1996 and the June 
2005 VA medical report indicated that the Veteran first began 
treatment for hypertension in 1966, some 3 years following 
separation from service.  The Veteran corroborated the post-
service onset of hypertension in his February 2001 claim for VA 
compensation benefits, variously noting that he began treatment 
for high blood pressure in December 1963 and for hypertension in 
1966, and his nephew in an October 2002 affidavit attested to his 
knowledge that the Veteran took medication for high blood 
pressure at some indeterminate time following separation from 
service.  In June 2007, a VA physician noted that the veteran's 
CAD began in the 1980s, and opined that it was not likely that it 
was related to his military service.  In January 2008, a VA 
physician noted the onset of CAD in the 1970s, and opined that 
there was no evidence that the Veteran had CAD in military 
service.  In March 2010, a VA physician noted that the formal 
diagnosis of hypertension was based on the average of at least 3 
blood pressure readings, and after reviewing the blood pressure 
readings recorded in the veteran's service medical records, she 
opined that the average did not meet the criteria for 
hypertension.  In a May 2010 addendum to her March 2010 
examination report, the VA physician reiterated that the formal 
diagnosis of hypertension was based on the average of at least 3 
blood pressure readings, and, after reviewing the blood pressure 
readings recorded in the veteran's service medical records, 
opined that the average of his inservice blood pressures did not 
meet the criteria for hypertension.  Therefore, she opined that 
it was less than likely that any currently-diagnosed 
cardiovascular disease including hypertension had its onset in 
military service.  With respect to the veteran's CAD, the VA 
physician in May 2010 noted that 2 episodes of CAD occurred in 
1993 and 2004, after the Veteran left military service, and 
opined that it bore no relationship to service, as there were no 
complaints or findings during service.

Although in June 2007 a VA examiner diagnosed hypertension which 
by the veteran's history pre-dated his military service, the 
Board finds that this is not persuasive evidence of the pre-
service existence of hypertension.  The Board notes that this 
diagnosis is based on an inaccurate factual premise, i.e., the 
erroneous assumption that the Veteran had hypertension prior to 
service.  Thus, that inaccurate history is not a reliable 
indicator of a pre-service etiology of his current hypertension.  
The VA is not required to accept medical opinions that are based 
upon an appellant's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  As a medical opinion can be 
no better than the facts alleged by a Veteran, an opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 
(1993).  On the basis of the lack of hard facts documented in the 
available records, a VA physician in January 2008 noted that 
there was no evidence of treatment of the Veteran for 
hypertension in military service, and he opined that there was 
only anecdotal evidence from the veteran's history indicating 
pre-service hypertension.  Thus, the Board finds that the June 
2007 diagnosis of pre-existing hypertension does not provide 
persuasive support for the Veteran's claim for service connection 
for that cardiovascular disability.  Rather, the Board finds that 
the more persuasive post-service medical evidence from April 
1996, June 2005, and March and May 2010, noted above, shows the 
onset of hypertension several years post-service.  See Nieves-
Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims folder was 
reviewed).  See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on an examiner's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).
 
With respect to the findings and medical notations of rheumatic 
fever, rheumatic heart disease, and a heart murmur, the Board 
notes that Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Where, as here, the competent evidence consisting of numerous 
post-service medical records does not show the current existence 
of a heart murmur or chronic residuals of rheumatic fever or 
rheumatic heart disease for which service connection is sought 
(and hence, no evidence of a nexus between any such disability 
and service), there can be no valid claim for service connection.  
See Gilpin v. West,  155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although a heart murmur 
was found on one occasion on 1959 pre-service examination for 
enlistment for Reserve service, this abnormality was not 
considered a disabling or disqualifying disability at that time, 
and was never again objectively demonstrated in numerous 
subsequent service and post-service medical records from 1960 to 
2010.  In January 2008, a VA physician noted the documentation of 
a heart murmur on the veteran's 1959 military examination report, 
and after current examination of the Veteran, opined that such 
heart murmur was not a significant factor in the veteran's 
current cardiovascular disease picture, and that there was no 
evidence that his reported childhood rheumatic heart disease 
worsened during his military service.  With respect to the 
veteran's history of rheumatic fever prior to military service, a 
VA physician in May 2010 opined that it left no sequelae and did 
not increase in severity during service, as evidenced by 1991 
echocardiogram results showing a normal ejection fraction and no 
valvular defects or abnormality. In the absence of current 
medical evidence of a heart murmur or chronic residuals of 
rheumatic fever or rheumatic heart disease, the Board finds that 
service connection for any such cardiovascular disorder not 
warranted. 

In addition to the medical evidence, the Board has considered the 
veteran's assertions and testimony; however, such does not 
provide a reliable basis for allowance of a claim for any 
cardiovascular disease.  While the Veteran may believe that he 
currently has a cardiovascular disability including hypertension 
that is related to his military service, the most persuasive, 
competent medical evidence, noted above, weighs against that 
conclusion.  The Board emphasizes that the appellant is competent 
to offer evidence as to facts within his personal knowledge, such 
as his own symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
As a layman without the appropriate medical training or 
expertise, the appellant simply is not competent to render an 
opinion on such medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)  (a layman is generally not capable of opining on matters 
requiring medical knowledge).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) the layman is competent to 
identify the medical condition; (2) the layman is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 
1376 (Fed. Cir. 2007).  An appellant is competent to testify to 
factual matters of which he had first-hand knowledge.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board cannot 
disregard an appellant's testimony without assessing its 
credibility concerning his symptoms or articulating an adequate 
basis for failing to assess his credibility.  Id.; see Buchanan 
v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006) (the Board 
cannot find that lay evidence lacks credibility merely because it 
is not accompanied by contemporaneous medical evidence).  

In October 2002, the Veteran testified that he was informed that 
he had high blood pressure on numerous occasions during visits to 
sick bay in military service, but the Board finds that this is 
not a reliable indicator of the onset of chronic hypertension in 
service, when viewed in the context of all the evidence of 
record, which shows inconsistencies that diminish the reliability 
of the veteran's recollections as to the date of onset of 
hypertension.  While claimants are competent to testify to a 
contemporaneous medical diagnosis, as noted above, the available 
contemporaneous service medical records are negative for findings 
or diagnoses of any cardiovascular disease, including 
hypertension.  Dr. P. L. in April 1996 and the June 2005 VA 
medical report indicated that the Veteran first began treatment 
for hypertension in 1966, some 3 years following separation from 
service.  Moreover, the Veteran corroborated the post-service 
onset of hypertension in his February 2001 claim for VA 
compensation benefits, variously noting that he began treatment 
for high blood pressure in December 1963 and for hypertension in 
1966.  In January 2008, a VA physician noted that there was no 
evidence of treatment of the Veteran for hypertension in military 
service.  Significantly, in March 2010 a VA physician noted that 
the formal diagnosis of hypertension was based on the average of 
at least 3 blood pressure readings, and after reviewing the blood 
pressure readings recorded in the veteran's service medical 
records, she opined that the average did not meet the criteria 
for hypertension.  In a May 2010 addendum to her March 2010 
examination report, the VA physician reiterated that the formal 
diagnosis of hypertension was based on the average of at least 3 
blood pressure readings, and, after reviewing the blood pressure 
readings recorded in the veteran's service medical records, 
opined that the average of his inservice blood pressures did not 
meet the criteria for hypertension.  

On that evidentiary record, the Board finds that the veteran's 
nonspecific October 2002 hearing testimony regarding his high 
blood pressure, and the January 2008 VA physician's comment that 
elevated blood pressure was found on the veteran's discharge 
physical examination are outweighed by other post-service medical 
evidence showing the onset of chronic hypertension several years 
post service.  In this regard, the Board notes that isolated high 
blood pressure readings are not necessarily an indicator of 
chronic hypertension, and that this was considered by the 2010 VA 
physician in reaching her conclusion that it was less than likely 
that any currently-diagnosed cardiovascular disease including 
hypertension had its onset in military service.  There is no 
indication in his January 2008 examination report that the VA 
physician reviewed the numerous specific blood pressure readings 
recorded in the available service medical records.  The Board 
thus accords greater probative value to the 2010 VA physician's 
findings and well-reasoned conclusions, inasmuch as they were 
based on her thorough review of the veteran's service medical 
records, including specific blood pressure readings documented 
therein, as well as the post-service evidence, and current 
examination of the Veteran.  Based on the veteran's conflicting 
statements and testimony, the Board finds that he is not credible 
to the extent that he reports the onset of his hypertension.  
Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of witness 
testimony).

Neither does the veteran's nephew's October 2002 affidavit 
provide persuasive support for the veteran's claim that any 
cardiovascular disease had its onset in service.  Rather, the 
nephew attested to his knowledge that the Veteran took medication 
for high blood pressure at some indeterminate time following 
separation from service.

For all the foregoing reasons, the Board finds that the claim for 
service connection for cardiovascular disease, to include 
hypertension, CAD, and residuals of rheumatic heart disease, must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cardiovascular disease, to include 
hypertension, CAD, and residuals of rheumatic heart disease, is 
denied.




REMAND

The VCAA (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) includes 
enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and the Court's June 2009 
Order, the Board finds that all notice and development action 
needed to fairly adjudicate the claim for service connection for 
residuals of a back injury on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

The Veteran contends that he injured his back on 2 occasions in 
service, and that his current low back disability is a result of 
those injuries.  In an April 2002 affidavit, a service comrade 
attested to the veteran's fall off of a crate and complaints of 
back problems in service in 1961, and the Veteran gave testimony 
to that effect in February 2004; he also testified that he 
injured his back on another occasion in service when he fell over 
a cement cauldron.  

Available service medical records are negative for findings or 
diagnoses of any back injury, and the spine was normal on 
September 1963 separation examination.  Post service, in November 
and December 1987, J. C., M.D., noted a current herniated nucleus 
pulposus and sciatica.  May 1988 Fair Oaks Hospital records 
indicated the onset of the veteran's low back and bilateral leg 
pain in November 1987 after shoveling snow, with 1987 Fairfax 
Hospital magnetic resonance imaging showing effacement with left-
sided disc herniation.  In April 1996, P. L., M.D., noted the 
veteran's history of an inservice back injury, noting that, while 
there was considerable soft tissue injury, there was no fracture; 
after current examination, multi-level lumbar disc disease with 
sciatica was diagnosed.  In November 2003, S. C., M.D., noted the 
veteran's history of back injuries in service, and lumbar disc 
disease with arthritis was diagnosed.  In June and July 2005, a 
VA physician opined that it was more likely than not that the 
veteran's low back problem, degenerative disc disease, was 
related or made worse by his military service.  Lumbar disc 
disease was diagnosed on June 2007 VA examination and again 
referenced on January 2008 VA examination.  
  
By decision of February 2010, the Board remanded this case to the 
RO to afford the Veteran a VA orthopedic examination and a 
medical opinion as to whether it was at least as likely as not 
(i.e., there was at least a 50% probability) that any currently-
diagnosed back disability was a result of injury in military 
service, or a result of intercurrent post-service injury.  The 
Veteran was afforded a VA examination by C. T. McMurtry, M.D., at 
the Richmond, Virginia VA Medical Center (VAMC) in March 2010, 
with a May 2010 addendum, but she failed to provide all the 
medical opinions requested by the Board, stating that she could 
not render them without resorting to mere speculation.    

If an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).  A 
medical opinion that is unsupported and unexplained is purely 
speculative and does not provide the degree of certainty required 
for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The failure of an examiner to respond to a question 
posed for adjudication purposes is characterized as "non-
evidence," including the use of equivocal language such as "may 
or may not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  An examiner's conclusion that a diagnosis 
or etiology is not possible without resort to speculation is a 
medical conclusion just as much as a firm diagnosis or a 
conclusive opinion.  However, the examiner must explain the basis 
for such an opinion, or the basis must otherwise be apparent in 
the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2010).    

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain a supplemental statement from Dr. 
McMurtry to resolve the issue on appeal.  The RO is advised that 
a new examination of the Veteran is not necessary unless Dr. 
McMurtry is unable to furnish the medical opinion in the manner 
requested by the Board for any reason, including without another 
examination of the Veteran, or she is unavailable, and a new 
examination by another physician is necessary.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the claim for service connection for residuals of a 
back injury.  See 38 C.F.R.   § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.   If the Veteran does not report for any scheduled 
examination, the RO must obtain and associate with the claims 
folder a copy of any notice of the date and time of the 
examination sent to him by the VA medical facility at which it 
was to have been conducted.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should return the claims folder 
to C. T. McMurtry, M.D., at the Richmond 
VAMC for a detailed medical statement to 
supplement her prior March and May 2010 
medical opinions regarding the etiology of 
the veteran's current residuals of a back 
injury.
 
Dr. McMurtry should review and address the 
service and post-service medical records 
and render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability), or it is not at least as 
likely as not (i.e., there is less than a 
50% probability) that any currently-
diagnosed low back disability is a result 
of injury in military service, or a result 
of intercurrent post-service injury.  It is 
imperative that the doctor's opinion 
reflects consideration and specific 
discussion of all pertinent medical 
evidence and events reflected in the 
record, to include the statements of the 
Veteran and a service comrade attesting to 
inservice back injuries; the veteran's 
available service medical records, 
including the September 1963 separation 
examination report; the November and 
December 1987 and May 1988 post-service 
medical records documenting an intercurrent 
post-service back injury after shoveling 
snow in 1987; Dr. P. L.'s April 1996 
medical report; and the June and July 2005, 
June 2007, and January 2008 VA physicians' 
reports.

If Dr. McMurtry is unable to furnish the 
medical opinion in the manner requested 
by the Board for any reason, including 
without another examination of the Veteran, 
or she is unavailable, the RO should 
schedule the Veteran for a new examination 
by another physician to obtain the 
requested answers to the specific 
abovementioned medical questions.     

The examining physician must set forth all 
examination findings, along with the 
complete rationale for all comments 
expressed and conclusions reached, in a 
typewritten report.

2.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, 11 Vet. App. at 
271.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service 
connection for residuals of a back injury 
on appeal in light of all pertinent 
evidence and legal authority.
 
4.  If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


